Although I concur fully in the well-reasoned opinion of the court, I write separately merely to elaborate upon my reasons for rejecting the appellants' argument that the distinction made by the General Assembly between General Assistance and Disability Assistance has no rational basis.
As I understand the scheme, Disability Assistance is made available year-round to those who are physically unable to work. General Assistance is made available six months out of every twelve to those persons who cannot find work despite good faith efforts to do so.
In my view, it is not necessarily irrational for the General Assembly to have concluded, in the face of insufficient revenues to meet all perceived public needs of the state, that those persons who are physically capable of working should be given the maximum possible incentive to find work, so that more resources will be available to meet other perceived needs. Dropping a destitute person off the welfare rolls for six months out of every twelve, while arguably cruel, heartless, and unwise,1 provides a stronger incentive to that person to find gainful work than does the requirement of certifying good-faith efforts to find work.
Our task is not to determine whether the legislation under review is wise, or even consonant with what we consider to be the norms of a civilized society, but merely to determine whether it has a rational basis. In my view, the legislation before us meets that minimal test.
1 Would not the same maximum pressure imposed upon the destitute to find gainful employment also serve as a powerful temptation towards illegal, corrupt activity, such as drug trafficking, burglary and prostitution? *Page 252